DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Status of Claims
Claims 1 and 22 have been amended in the response filed 02/22/2021. Claims 8-14 remain withdrawn as drawn to a non-elected invention. Claims 1-7 and 22 are pending and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”).
	Regarding claim 1, Maher teaches throughout the publication a system for measuring the concentration of an analyte (abstract and paragraph 0107; see Figure 1), comprising: 
a vial having an open end and no lateral flow test strip within the vial (receptacle 3; paragraph 0018): and
a conjugate pad separate from any lateral flow test strip, the conjugate pad including dry probe material and disposed within the vial (paragraph 0064, labeling reagent such as dried conjugate is provided in the receptacle separately from the test strip; paragraph 0103, labeling reagent dried onto glass fiber or other suitable pad),
wherein the conjugate pad includes an amount of dry probe material such that dispensing a liquid sample including the analyte within the vial having the conjugate pad reconstitutes the dry probe material to provide a specified concentration of probe material in solution (paragraphs 0083 and 0103).
Regarding claim 2, Maher teaches the system wherein the dry probe material includes conjugated metal nanoparticles (paragraphs 0035 and 0090).
Regarding claim 3, Maher teaches the system wherein the dry probe material includes polymer nanoparticles (paragraphs 0035 and 0090).
Regarding claim 5, Maher teaches the system further comprising a lateral flow device and wherein contacting a lateral flow test strip of the lateral flow device with the liquid sample .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”).
Regarding claim 4, while Maher teaches that the conjugate pad may include a glass fiber or other suitable pad (paragraph 0103) for fitting into a receptacle with a test-tube like shape (paragraph 0042), the reference fails to specifically teach that the length and width of the conjugate pad are each in a range from 2 mm to 20 mm. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum .
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”), applied to claim 1 above, and further in view of Lee (US Patent 6,596,502).
	Maher teaches the claimed invention as applied above to claim 1. However, Maher does not teach wherein the vial includes a volume indicator mark to indicate a volume of the liquid sample to be placed therein.
	Lee teaches a home kit and method for the detection of a fecal parasite in a stool. Specifically, Lee teaches a vessel in which a stool specimen and a diluting liquid are added to form a liquid sample. The vessel is in the form of a capped tube, having graduations, which can indicate the volume of the diluting liquid and stool sample placed inside the tube (Col. 3, lines 32-35).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as taught by Maher to add volume indicator marks on the test tube such . 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”), applied to claim 1 above, and further in view of Baeumner et al (“Optimization of DNA-tagged dye-encapsulating liposomes for lateral-flow assays based on sandwich hybridization”, Analytical and Bioanalytical Chemistry, 386(2006), 1335-1343), hereinafter referred to as Baeumner).
Maher teaches the claimed invention as applied above to claim 1. However, Maher does not teach wherein the amount of probe material dispensed on the conjugate pad is in a range from 0.01 to 2 optical density measured at maximum absorption wavelength when reconstituted in the liquid sample.
Baeumner teaches dye-encapsulating liposomes for use as signal enhancement agents in lateral flow sandwich-hybridization assays for detection of single stranded DNA or RNA sequences. Specifically, Baeumner teaches the optimal liposomes for the detection of single stranded DNA or RNA exhibited an optical density of 0.4 to 0.6 at 532 nm maximum absorption wavelength. These liposomes showed the best compromise between internal volume and non-specific binding/background effects that increase with liposomes diameter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the optical densities of the probe material of Maher as taught by Baeumner because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general .  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”) in view of Casterlin et al (US Patent 6,406,922), hereafter referred to as Casterlin.
Regarding claim 22, Maher teaches a kit (paragraph 0019) comprising (i) a system for measuring the concentration of an analyte (abstract and paragraph 0107; see Figure 1), comprising: (a) a vial having an open end and no lateral flow test strip within the vial (receptacle 3; paragraph 0018): and (b) a conjugate pad separate from any lateral flow test strip, the conjugate pad including dry probe material and disposed within the vial (paragraph 0064, labeling reagent such as dried conjugate is provided in the receptacle separately from the 
Casterlin teaches a test kit for testing low volumes of a fluid sample for drugs of abuse. Specifically, Casterlin teaches a sealable container having a plurality of immunoassay test strips with visual indicators to display the presence or absence of a particular drug (Abstract). In an embodiment, Casterlin shows a kit utilizing a pipette to dispense a liquid sample directly onto the immunoassay test strips (Fig. 18). While a pipette is illustrated in Fig. 18, any other suitable or appropriate device for dispensing the fluid sample drop wise onto the test strips may be employed (Col. 7, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the pipette taught by Casterlin in the kit as taught by Maher as it provides the advantage of being able to handle and dispense the liquid sample in a controlled manner 
Regarding the claim limitations “instructions for (a) drawing a liquid sample including the analyte into the pipette to one of the one or more fill indicator lines; (b) dispensing the liquid sample into the vial; (c) agitating the liquid in the vial to reconstitute the dry probe material; and (d) contacting a lateral flow test strip of a lateral flow device with the liquid sample in the vial” in claim 22, MPEP 2112.01(III) states: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). The instruction limitations in claim 22 do not add any relevant structural information to the claims and therefore have no patentable weight.

Response to Arguments
Applicant's arguments filed on 02/22/2021 have been fully considered and they are found to be moot in view of the new rejection applied to the newly amended claims.
Applicant argues in claim 1 and 22 that Ford does not teach a conjugate pad within the vial that is separate from any lateral flow test strip. While this argument is persuasive, it is moot because Maher is now being relied upon for the teachings of the claimed limitations. Maher clearly teaches that the invention can incorporate the one-step or two-step immunoassay method with the two-step method incorporating the labeling reagent within the vial, separate from the test strip (see Maher, paragraph 0064). Therefore the claims remain unpatentable over the teachings of Maher. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641